Exhibit AÉROPOSTALE REPORTS RECORD FEBRUARY SALES RESULTS; SAME STORE SALES INCREASE 7% New York, New York – March 4, 2010 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the four-week period ended February 27, 2010 increased 15% to $126.4 million, from $109.9 million for the four-week period ended February 28, 2009. The Company’s same store sales increased 7% for the month, compared to a same store sales increase of 11% in the year ago period. The Company was very pleased with the strong customer reaction to its spring merchandise assortment. The Company also noted that its gross margins for the month increased over last year, and that its inventories remain well controlled and on plan. To hear the Aéropostale prerecorded February sales message, please dial (866) 644-7738 or (585) 267-8033. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its
